Case 19-30599-hdh13 Doc 79 Filed 11/16/20             Entered 11/16/20 14:10:30         Page 1 of 2




Megan Price
Price and Price Law, P.C..
10,000 North Central Expressway
Suite 400
Dallas, TX. 75231
214/696/9601-Telephone
214/696/9635-Facsimile
megan@priceandpricelawfirm.com

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

IN RE:                                          §     CASE NO. 19-30599-13
                                                §
  Marcus Deshun Furlough, Sr.                   §     CHAPTER 13
   DEBTOR                                       §
                                                §     Pre-Hearing: 12/29/2020 at 8:30am
                                                §
                                                §     Hearing: 12/29/2020 at 2:00pm


 MOTION TO VACATE DISMISSAL ORDER AND REINSTATE CHAPTER 13 CASE

TO THE HONORABLE U.S. BANKRUPTCY JUDGE PRESIDING:

  Now Comes Debtor, Marcus Deshun Furlough, Sr., and requests an Order Vacating the

Dismissal Order and Reinstating the above referenced Chapter 13 Case after Dismissal. Debtor

would show the court as follows:

       1. Debtor filed a petition under Chapter 13 on 2/20/2019;

       2. The Chapter 13 Plan has been confirmed;

       3. Debtor was confused about the start of his ACH and failed to make direct payments

       on time. Debtor's case was dismissed on or about 11/10/2020 due to delinquent Chapter

       13 plan payments;

       5. Debtor can bring the chapter 13 plan payments current.

     WHEREFORE, PREMISES CONSIDERED, Debtor(s) respectfully request the Court to

enter an Order Vacating the Dismissal Order and Reinstating the Case and for such other and

further relief both at law and in equity to which the court may deem justly entitled.
Case 19-30599-hdh13 Doc 79 Filed 11/16/20             Entered 11/16/20 14:10:30        Page 2 of 2




DATED: November 16, 2020

                                                      Respectfully Submitted,

                                                      Megan Price
                                                      Price and Price Law, P.C.
                                                      10,000 North Central Expressway
                                                      Suite 400
                                                      Dallas, TX. 75231
                                                      214/696/9601- Telephone
                                                      214/696/9635- Facsimile
                                                      megan@priceandpricelawfirm.com

                                                 BY: _/s/ Megan Price________________
                                                     Megan Price
                                                     SBN: 24065926



                                 CERTIFICATE OF SERVICE

I certify that a true and correct copy of the above and foregoing Motion to Vacate Dismissal
Order and reinstate case was either mailed or sent electronically to the parties listed below on
November 16, 2020.

Attached Mailing Matrix
                                                 _/s/ Megan Price_________
                                                 Megan Price



                             CERTIFICATE OF CONFERENCE

  The undersigned Debtors' Counsel hereby certifies a pre-filing conference was not held
because it was not possible to confer with all scheduled creditors given the time constraint
imposed by Federal Rules of Civil Procedure, Rule 59, requiring that this motion be filed within
10 days of dismissal. It is presumed this motion is opposed.

DATED: November 16, 2020
                                                 Respectfully submitted,
                                                 _/s/ Megan Price_________
                                                 Megan Price
